PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,124,192
Issue Date: November 13, 2018
Application No. 15/825,690
Filed: November 29, 2017
For: BEAM SHAPING ASSEMBLY FOR NEUTRON CAPTURE THERAPY

:
:
:	NOTICE
:
:
:

This is a Notice regarding change in entity status and payment of deficiencies, filed June 10, 2021, which is being treated as a request for acceptance of a fee deficiency submission under 37 CFR 1.29(k).

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.29(k) is NOT ACCEPTED.

Applicant should note that 37 CFR 1.29(k) states: If status as a micro entity is established in good faith in an application or patent, and fees as a micro entity are paid in good faith in the application or patent, and it is later discovered that such micro entity status either was established in error, or that the Office was not notified of a loss of entitlement to micro entity status as required by paragraph (i) of this section through error, the error will be excused upon compliance with the separate submission and itemization requirements of paragraph (k)(1) of this section and the deficiency payment requirement of paragraph (k)(2) of this section. 

(1) Any paper submitted under this paragraph must be limited to the deficiency payment (all fees paid in error) required for a single application or patent. Where more than one application or patent is involved, separate submissions of deficiency payments are required for each application or patent (see § 1.4(b)). The paper must contain an itemization of the total deficiency payment for the single application or patent and include the following information: 

(i) Each particular type of fee that was erroneously paid as a micro entity, (e.g., basic statutory filing fee, two-month extension of time fee) along with the current fee amount for a small or non-small entity, as applicable; 

(ii) The micro entity fee actually paid, and the date on which it was paid; 

(iii) The deficiency owed amount (for each fee erroneously paid); and 



The instant request does not fully comply with (i), (iii) and (iv) as listed above. Applicant has supplied the incorrect current fee amount for a small entity. Therefore, the deficiency owed amount and total deficiency payment owed is incorrect. 

Applicant is reminded a fee increase went into effect on October 2, 2020.

Since the address in the present request differs from the correspondence address of record, a courtesy copy of this Notice is being mailed to the address given in the request. However, applicant should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence which may be mailed, regarding maintenance fees, for the above-identified patent, a “Fee Address Indication” form and/or a "Request for Customer Number" form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).

Applicant should submit the itemization within ONE (1) MONTH from the mail date of this Notice.  This time limit is non-extendable.  Failure to timely respond may result in the return of the fee deficiency paper, at the option of the Office.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450

By FAX:		(571) 273-8300
			ATTN: Office of Petitions

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

By internet:		EFS-Web1 











/APRIL M WISE/Paralegal Specialist, Office of Petitions                                                                                                                                                                                                        

Cc: Tim Xia
      Terminus 200
      3333 Piedmont Rd. NE Ste. 1200
      Atlanta, GA 30305


    
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).